Title: From Benjamin Franklin to Pierre Landais, 1 March 1780
From: Franklin, Benjamin
To: Landais, Pierre


Sir,
Passy, March 1. 1780
I receiv’d the Letter you did me the honour of writing to me the 28th. past.
Inclos’d I send you the certificate I gave you the last time I saw you to justify your stay in Paris till the Time of its Date, You left it on my table.
As I do not understand that Capt. Jones has refused to deliver your Things, or that any Application has been made for them, an Order to him from me seems unecessary. I am persuaded that if you send an Inventory of Them to any friend you may have among the officers of the Ship, or in L’Orient, impowering him to receive them, you may have them without difficulty.
I suppose that Besides the money you received in Holland, and the 50. Louis here, you have since had 100. Louis more to defray your Expences in coming from Holland, Staying here, and going to America, which I imagine is sufficient. As to your Prize Money and Wages, the Payment of them does not belong to me.
It is not in my Power to give you a Passage to america. Many Vessels are now going, and if you have a desire of rending your self there to obtain a Trial, you may doubtless easily find a Passage among them.
I have the honour to be, Sir, &c.
Capt. Landais.
